cca_2016032309174852 id uilc number release date from sent wednesday date am to cc bcc subject fw restitution question your question was whether a restitution assessment would be premature if at the time the assessment was made there was appeal pending under u s c a u s c motion is a motion to vacate set_aside or correct a sentence presumes that the motion is filed by a prisoner because it is available to a prisoner in custody under a sentence of a court claiming the right to be released upon the grounds that the sentence was in violation of the constitution or u s laws or that the court was without jurisdiction to impose the sentence or that the sentence was in excess of the authority of law or that it was subject_to a collateral attack it for the purposes of a restitution-based assessment however the focus is on an order of restitution sec_6201 provides that the assessment shall not be made before all appeals of such order are concluded and the right to make all such appeals has expired the term such order in the phrase all appeals of such order refers to the restitution order itself not the overall sentence denial of a u s c motion to vacate a prison sentence it is not an appeal of the restitution order that the taxpayer would be released it would not have any effect on the restitution ordered see eg 94_f3d_20 1st cir the principal issue is whether a criminal defendant who is in custody may under u s c collaterally challenge the restitution order imposed as a part of his sentence o nly two circuits to have explicitly addressed this matter we hold he may not therefore the irs is not prohibited from making a restitution assessment while the u s c motion was pending if a motion under u s c is granted the result would be if a defendant is appealing the
